Citation Nr: 0331131	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  00-17 474	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina and now returns to the Board 
following remand in August 2001.  In connection with his 
appeal, the veteran testified via video conference before 
the undersigned in June 2001; a transcript of that hearing 
is associated with the claims file.  


REMAND

In its August 2001 remand, the Board requested additional 
stressor development based on oral testimony and statements 
submitted by the veteran relevant to his in-service 
experiences.  In particular, the veteran testified that he 
was sent to Pearl Harbor in 1943 and assigned to the Westlar 
Ammunition Dump.  The veteran alleges that while there, 
there was a munitions explosion on the deck of a ship, and 
there were many dead and dismembered bodies everywhere that 
he was required to pick up.  In written statements, the 
veteran alleged that he volunteered for combat duty, was 
trained by Marines, and was transferred to Okinawa for about 
four months.  His allegations include exposure to hostile 
fire upon landing in Okinawa, experiencing daily suicide 
bombings by the Japanese, performing guard patrol at night 
where he often saw dead bodies in the fields, having 
knowledge of a female sniper who was killed by a flame 
thrower, and, seeing a woman's body impaled on a stick.  In 
statements submitted in April 2000 and December 2000, the 
veteran identified the surnames of soldiers stationed with 
him in Peal Harbor and Okinawa, as well as the surname of 
his commanding officer.

The RO's June 2002 stressor verification request to the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR) appears to have enclosed only a February 2002 
stressor statement in which the veteran indicated he could 
not remember names or dates.  The USASCRUR responded that 
verification of alleged stressors was not possible due to 
insufficient stressor information and also advised VA of the 
inability to verify civilian incidents, which unless 
officially reported and documented, were not normally found 
in combat records.  

Based on the above, the Board is of the opinion that further 
inquiry with the USASCRUR is necessary.  In particular, as 
argued by the veteran's authorized representative in his 
September 2003 written brief, additional inquiry should 
specifically include a request for operational orders and 
other pertinent reports, e.g. historical extracts, 
pertaining to the veteran's unit history (ConSerPac Adm Base 
Pers Admin Base Co. 9 Nob Navy 3256).  In requesting follow-
up verification of the veteran's alleged stressors from the 
USASCRUR, the RO should also provide a  copy to USASCRUR of 
the veteran's earlier and more detailed stressor statements, 
to include the surnames of soldiers stationed with the 
veteran in Pearl Harbor and Okinawa, as well as the surname 
of the veteran's commanding officer.

The Board also notes that in February 2002, the RO sent the 
veteran a letter in which it attempted to provide the notice 
required under 38 U.S.C.A. § 5103(a).  However, this letter 
advised the veteran that he was to send the requested 
information and evidence within 30 days of the date of the 
letter.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal 
Circuit found that the 30-day period provided in 
38 C.F.R. § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is 
otherwise being remanded to accomplish additionally 
indicated factual development, the RO must also take this 
opportunity to inform the veteran that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  



Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103.  It should 
also inform him that any evidence and 
information submitted in response to 
the letter must be received by the RO 
within one year of the date of the RO's 
letter and that he should inform the RO 
if he desires to waive the one-year 
period for response.

2.  The RO should attempt to obtain all 
pertinent evidence identified, but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and his 
representative and request them to 
provide a copy of such records.

3.  Then, the RO should prepare a 
detailed letter outlining the in-
service stressful experiences described 
by the veteran, to include the surnames 
of individuals provided by the veteran.  
The RO should forward such letter, 
accompanied by copies of the veteran's 
service personnel records, discharge 
records, prepared stressor statements 
submitted throughout the appeal and 
other relevant documents to the 
USASCRUR, located at 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197 and request any additional 
information that might corroborate the 
veteran's alleged in-service stressful 
events.  Efforts should be undertaken 
to verify through unit histories, daily 
logs and any other appropriate records 
whether any of the claimed incidents, 
to include the munitions explosion in 
Pearl Harbor or being subjected to 
hostile fire in Okinawa, occurred.  The  
RO should undertake any further 
development suggested by that 
organization, to include recommended 
contact with any other entities.

4.  Following the above, the RO must 
make a specific determination as to 
whether the veteran served in combat 
and/or whether any claimed stressor is 
sufficiently supported by corroborative 
evidence.  All credibility issues 
related to this matter should be 
addressed at that time.  

5.  If, and only if any stressor is 
determined to be verified, the veteran 
should be afforded a VA psychiatric 
examination.  The RO must specify for 
the panel the stressor(s) it has 
determined is corroborated by the 
evidence of record, and instruct the 
examiner that only those events may be 
considered for the purpose of 
determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms, and 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  The claims file must be 
provided to, and reviewed by the 
examiner in conjunction with the 
examination.

All special studies, tests and 
evaluations deemed necessary should be 
performed, including psychological 
testing for PTSD.

The examiner is requested to identify 
all existing psychiatric disorders 
which may be present, including PTSD, 
and to specifically determine whether 
any disorder is causally related to any 
verified stressor.

If a diagnosis of PTSD is deemed 
appropriate, the physician should 
explain how the diagnostic criteria of 
the DSM-IV are met, including 
identification of the specific 
stressor(s) underlying the diagnosis, 
and the link between current 
symptomatology and one or more of the 
in- service stressors found to be 
established.

6.  The RO should review the record and 
ensure that all the above actions have 
been requested or completed as 
appropriate.  To help avoid future 
remand, the RO should ensure that all 
requested development has been 
completed (to the extent possible) in 
compliance with this remand.  If any 
action is not undertaken, or is taken 
in a deficient manner, it must be 
returned to the examiner for corrective 
action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

7.  The RO should then review the case 
and readjudicate the veteran's claim of 
entitlement to service connection for 
PTSD.  If the decision remains adverse 
to the veteran, he and his 
representative should be furnished with 
a supplemental statement of the case 
which summarizes the pertinent 
evidence, to include any additionally 
received evidence; fully cites the 
applicable legal provisions; and 
reflects detailed reasons and bases for 
the decision.  The veteran and his 
representative should then be afforded 
the applicable time period to respond.  

Thereafter, this case should returned to the Board for 
further appellate consideration, if indicated.  The purpose 
of this remand is to afford due process and to accomplish 
additional development and adjudication, and it is not the 
Board's intent to imply whether the benefits requested 
should be granted or denied.



The veteran need take no action until otherwise notified, 
but he may furnish
additional evidence and/or argument on the matter during the 
appropriate time frame.  See  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


